DETAILED ACTION
Claims 1, 8, and 14 are amended. Claims 15-18 are new. Claims 1-18 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Response to Amendment
Amendments to claims 1, 8, and 14 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 1-14 in the previous Office Action.
Amendments to claim 1 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §101 directed to claims 1-7 in the previous Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation “the workflow administrator is restricted from directly accessing the computer-based customer infrastructure” in lines 1-2. Similar limitations are also recited in claim 16. However, the original disclosure does not provide any description regarding restrictions applied to the workflow administrator; e.g. conditionally blocking communications, requiring authentication, etc. In fact, the specification gives examples of the workflow administrators directly accessing a customer infrastructure without any particular restrictions, such as sending query results to a workflow administrator agent executing on the customer infrastructure or directly exposing functions (e.g. user interface buttons to invoke the workflow administrators) on a user’s device (e.g. a customer infrastructure).

Claim 17 recites the limitation “the metadata comprises information that is insufficient for external entities to access the computer-based customer infrastructure” in lines 1-2. Similar limitations are also recited in claim 18. However, the original disclosure does not provide any description regarding “insufficiency” of the metadata and/or how external entities can attempt to utilize such metadata. The specification at most gives examples of the metadata, such as the metadata including information such as the name of one or more tasks comprising a given workflow, dependencies between various tasks comprising a given workflow, which may comprise various combinations of temporal and data dependencies, etc., but does not disclose how this information is not enough for external entities to access the infrastructure and/or how the external entities fail such access in general.
Therefore, these limitations recited in claims 17, and the similar limitations recited in 18, fail to comply with the written description requirement since subject matter highlighted with these limitations was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “A system according to claim 8”; however, claim 8 is directed to a method whereas claim 1 is directed to a system. Therefore, it is not clear if claim 18 depends on the method of claim 8 or on the system of claim 1.
For the following analysis, the Examiner will consider claim 18 as depending on the method of claim 8.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-11, filed 03/03/2022, with respect to claims 1 and 8 have been fully considered and, in view of the amendments submitted on 03/03/2022, these arguments are found to be persuasive.  
Consequently, in view of the limitations “ a workflow engine that is executed by at least one processor, the workflow engine being configured to be executed directly by at least one the processor associated with and located in the computer-based customer infrastructure, the workflow engine being configured to process one or more functions defined in a given workflow on a computer-based customer infrastructure”, “a workflow administrator that is executed by the at least one other processor, the workflow administrator being configured to access to a workflow database that maintains metadata 
Therefore, claims 1 and 8 are allowed. Claims 2-7 and 9-14 are also allowed due to their dependency on allowable independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194